Action by plaintiff Sima Michelson to recover damages for personal injuries sustained as the result of a collision between two automobiles, in one of which, owned and operated by her husband, she was riding. Her husband seeks to recover for medical expenses and loss of services. Appeal from judgment in favor of defendant, entered on the verdict of a jury. Judgment affirmed, with costs. No opinion. Carswell, Davis and Adel, JJ., concur; Young and Taylor, JJ., dissent and vote for reversal and a new trial on the ground that the court *849erred in refusing to charge that plaintiff Sima Miehelson was not guilty of contributory negligence as a matter of law.